

115 HR 1985 IH: Justice for Children Now Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1985IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the appointment of additional immigration judges.
	
 1.Short titleThis Act may be cited as the Justice for Children Now Act of 2017. 2.Additional immigration judges (a)In generalThe Attorney General may appoint 70 additional immigration judges in addition to immigration judges currently serving as of the date of enactment of this Act.
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 